When first offered, this will could not have been probated without the production and examination of the two subscribing witnesses as both were at that time within the State and competent and able to testify. (Surr. Ct. Act, § 141.) The legacy to each witness was, therefore, void. (Dec. Est. Law, § 27; Caw v. Robertson, 5 N.Y. 125.) The legacy to the subscribing witness Weldon could not be validated by her own act of leaving the State of New York until after the will was probated, notwithstanding that the will was eventually probated without her testimony in accordance with the provisions of section 142 of the Surrogate's Court Act. Analogy is to be found in the unsuccessful attempt of a subscribing witness to convey a bequest to a third person in order to qualify as a witness. (Jackson v.Denniston, 4 Johns. 311.) Further, her flight from the jurisdiction of the court made it impossible for the Surrogate to make the inquiry intended by section 144 of the Surrogate's Court Act as to all the facts and circumstances, the genuineness of the will and the validity of its execution. To allow her now to collect her legacy would destroy the effectiveness of section 27 of the Decedent Estate Law and would point out a simple and easy means to produce the very result prohibited by the statute, the payment of a legacy to one of two subscribing witnesses whose testimony is necessary to prove a will.
The order of the Appellate Division should be affirmed. (See285 N.Y. 412.)
LOUGHRAN, FINCH, RIPPEY, LEWIS and CONWAY, JJ., concur with LEHMAN, Ch. J.; DESMOND, J., dissents in opinion.
Ordered accordingly. *Page 164